DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 3 December, 2019, 25 February 2021, and 27 July 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "30A" and "80" (in paragraph 35) have both been used to designate first rotary valve body (FRVB).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “80” has been used to designate both gear train and first rotary valve body (FRVB).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Patent Publication 2017/0138248).
Regarding claim 1, Lee discloses a coolant control valve, comprising:
at least one actuator 200;
a first rotary valve body 130 driveably connected to the at least one actuator; and

Regarding claim 2, Lee discloses the second rotary valve body is driveably connected to the first rotary valve body (via 210/215) (FIG. 2; Paragraph 44, 59-62).
Regarding claim 3, Lee discloses a gear train 205/210/215 that driveably connects the first rotary valve body to the at least one actuator (FIG. 2; Paragraph 44, 59-62).
Regarding claim 4, Lee discloses the gear train driveably connects the first rotary valve body to the second rotary valve body (FIG. 2; Paragraph 44, 59-62).
Regarding claim 13, Lee discloses the at least one actuator includes a first actuator 210 and a second actuator 215, the first actuator driveably connected to the first rotary valve body, and the second actuator driveably connected to the second rotary valve body (FIG. 2; Paragraph 44, 59-62).
Regarding claim 14, Lee discloses the at least one actuator is configured to be provided electronic communication from an electronic controller 180 to move the first rotary valve body to a selected one of any angular position within a continuous range of angular positions (FIG. 1, 2; Paragraph 31, 62).
Regarding claim 15, Lee discloses a first rotational axis of the first rotary valve body is parallel to a second rotational axis of the second rotary valve body (FIG. 2).
Regarding claim 16, Lee discloses a central axis of the at least one actuator is parallel to the first and second rotational axes (FIG. 2).
Regarding claim 17, Lee discloses a coolant control valve, comprising:

a first rotary valve body 130 driveably connected to the at least one actuator; and
a second rotary valve body 140 driveably connected to the at least one actuator; and
at least a portion of a first longitudinal span of the first rotary valve body overlaps a second longitudinal span of the second rotary valve body (See FIG. 2); and
at least one of the first rotary valve body or secondary rotary valve body has an internal cavity (created by 250a/b, shown by arrows through FIG. 2), the internal cavity configured to receive a liquid (FIG. 2; Paragraph 44, 59-62).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sato (U.S. Patent 10,975,975).

Lee is silent regarding the first rotary valve body has at least one first lobe and the second rotary valve body has at least one second lobe.
However, Sato teaches providing a valve body 20 made up of a first 22 and a second 23 lobe (FIG. 1, 2, 5, 9, 11; Col. 9 ln 45-57).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Lee by making the first rotary valve body and the second rotary valve body have at least one first and second lobe, respectively, as taught by Sato, for the purpose of utilizing a known geometric layout for the valve bodies that provides ease of manufacture while maintaining the desired functionality of the valve.
Regarding claim 6, Lee, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 5.
Lee/Sato further teaches at least one of the at least one first lobe or the at least one second lobe is formed as a spherical segment (Sato FIG. 9).
Regarding claim 7, Lee, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 5.
Lee/Sato further teaches at least one rotary valve seal (Sato 162) that engages at least one of the at least one first lobe, the at least one rotary valve seal configured to move along an axis (Sato compresses the seal along the x-axis, rotates about the y-axis) arranged perpendicularly to a first rotational axis (Sato y-axis) of the first rotary valve body or a second rotational axis of the second rotary valve body (Sato FIG. 12; Col. 10 ln 32-42).

Lee/Sato further teaches the at least one rotary valve seal forcibly engages an outer surface of the at least one first lobe or the at least one second lobe (Sato FIG. 12).
Regarding claim 9, Lee, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 8.
Lee/Sato further teaches the at least one first lobe or the at least one second lobe rotates relative to the at least one rotary valve seal (Sato FIG. 12; Col. 10 ln 32-42).
Regarding claim 10, Lee, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 9.
Lee/Sato further teaches the at least one rotary valve seal and a radial liquid opening (Sato 222 equates to Lee 250a/b) of the at least one first lobe or the at least one second lobe form an overlap area that defines a liquid pathway (Sato 222-220-160 equates to Lee 250a/b-292/294) (Lee FIG. 2; Sato FIG. 9).
Regarding claim 11, Lee, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 7.
Lee/Sato further teaches the at least one rotary valve seal includes a circular contact face (See Sato FIG. 12, ring is an 0-ring, and therefore has a circular contact face) that defines a contact zone between the at least one rotary valve seal and the at least one first lobe or the at least one second lobe (Sato FIG. 12).
Regarding claim 12, Lee, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 11.

Regarding claim 18, Lee discloses the claimed invention substantially as claimed, as set forth above for claim 17.
Lee is silent regarding the first rotary valve body has at least one first lobe and the second rotary valve body has at least one second lobe.
However, Sato teaches providing a valve body 20 made up of a first 22 and a second 23 lobe (FIG. 1, 2, 5, 9, 11; Col. 9 ln 45-57).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Lee by making the first rotary valve body and the second rotary valve body have at least one first and second lobe, respectively, as taught by Sato, for the purpose of utilizing a known geometric layout for the valve bodies that provides ease of manufacture while maintaining the desired functionality of the valve.
Regarding claim 19, Lee, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 18.
Lee/Sato further discloses a first longitudinal span of the first rotary valve body is completely overlapped by a second longitudinal span of the second rotary valve body (Lee FIG. 2).
Regarding claim 20, Lee, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 18.

the at least one actuator is parallel to the first rotary valve body and the second rotary valve body (Lee FIG. 2);
the at least one actuator, the first rotary valve body and the second rotary valve body extend in a first direction (vertically) from a first side (top of 205) of the drivetrain; and,
the at least one actuator extends to a length that overlaps at least one of the at least one first lobe or the at least one second lobe (Lee FIG. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morein (U.S. Patent Publication 2015/0027575) discloses a control valve similar to that of the present application with a single rotary valve body as opposed to two rotary valve bodies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753